UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 BUREAU OF FUGITIVE RECOVERY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1306078 (State of incorporation or organization) (I.R.S. Employer Identification No.) 132 W. 11th Avenue Denver, Colorado (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Not Applicable Not Applicable If this form relates to the registration of a class of securities pursuant to Section 129b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[X] Securities Act registration statement file number to which this form relates: 333-168713 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.001 Per Share (Title of class) ITEM 1.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED The description of the Common Stock, $.001 par value per share, of Bureau Of Fugitive Recovery, Inc. (the “Registrant”) contained in the Registrant’s Form S-1 filed on August 10, 2010 with the United States Securities and Exchange Commission (File No. 333-168713 is incorporated by reference. ITEM 2.EXHIBITS ExhibitNo.Description Amended and Restated Article of Incorporation(1) Bylaws(1) Convertible Promissory Note and Amendment thereto(2) Form of Service Agreement(2) Incorporated herein by reference to the exhibits of the same number in the Registrant’s Registration Statement on Form S-1 filed on August 10, 2010. Incorporated herein by reference to the exhibits of the same number in the Registrant’s amended Registration Statement on Form S-1/A1 filed on October 15, 2010. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. BUREAU OF FUGITIVE RECOVERY, INC. Date:October27, 2010 By:s/ Frank Ficarra Frank Ficarra, Principal Executive Officer and President
